DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Request for Continued Examination
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.

Response to Amendment
The prior objection to dependent claims 1 and 8 as well as the 35 U.S.C. 101 rejection of claims 15-20 (12/31/19) are hereby withdrawn in light of amendments to the claims.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of Claim 1 and similar independent Claims 8 and 15 with references Caldwell and Milligan, Applicant argues that the combination of references fails to disclose identifying a highly relevant portion of the content, wherein the highly relevant portion of the content is a sub-portion of the content that is highly relevant to the first user as provided by para. [0029] of the original specification, and as such, fails to disclose limitation “based on the relevance comprising the temporal urgency determined using the one or more models and a highly relevant temporal urgency associated with a temporal urgency threshold for identifying highly relevant portions of content, identifying a highly relevant portion of the content, wherein the highly relevant portion of the content is a sub-portion of the content that is highly relevant to the first user” (Amendment, pg. 14, fifth para. – pg. 16, second para.).
Examiner respectfully disagrees as Caldwell discloses identifying content that is of an urgent nature/importance to the user based on known identified information (para. [0025]; para. [0034]), as well as raising/elevating the ranking of more recent conversation items in a lengthy conversation thread (i.e., a sub-potion of the conversation thread) to a higher relevance/higher importance based on the time/temporal recency of the communication item (para. [0028]-[0029]; para. [(0034]), where the higher relevant items are subsequently provided in a summary suggestion to the user (para. [0028]; para. [0035]) and where the temporal recency acts as a standard/threshold in separating communication items of higher relevance/weighting (i.e. the standard or association for “identifying highly relevant portions of content”) from other communication items of lower relevance/weighting, corresponding to limitation “based on the relevance comprising the temporal urgency determined using the one or more models and a highly relevant temporal urgency associated with a temporal urgency threshold for identifying highly relevant portions of content, identifying a highly relevant portion of the content, wherein the highly relevant portion of the content is a sub-portion of the content that is highly relevant to the first user”.
 Regarding dependent claims 2-7, 9-14 and 16-20, Applicant argues that the claims further recite novel features and are in condition for allowance based on their dependency from the above argued. claims 1, 8 and 15 (Amendment, pg. 16, second para.).
Examiner respectfully disagrees as provided above for claims 1, 8 and 15, and absent any argument as to why the cited portions of the references fail to address the limitations recited in the dependent claims, Examiner maintains that the rejections of the dependent claims are appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 13 recites “generating the summary of the CS…” while claim 14 recites the limitation "receiving another summary…generating a comparison of the summary of the CS and the other summary of the CS…". There is insufficient antecedent basis for “the summary” in the claims. The language in Claim 13 is interpreted corresponding to “generating a summary of the CS…” and claim 14 is interpreted as dependent from claim 13 that provides the first mention of a “summary” of the CS. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.       Claims 1-6, 8, 9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al US PGPUB 2013/0006973 A1 (“Caldwell” - IDS) in view of Milligan et al US PGPUB 2017/0180294 A1 (“Milligan” - IDS)
             Per Claim 1, Caldwell discloses a computerized system comprising: 
                 one or more processors (para. [0044]-[0045]); and
                 computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method (para. [0045]-[0047]) comprising:
                receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a portion of a conversation carried out by a plurality of users participating in the CS (Abstract; fig. 1 A; fig. 3, element 310);
               determining one or more content features based on the content and one or more natural language models (a text parser operative to parse text contained in the retrieved conversation threads and associated metadata for processing the text into one or more text components (e.g., sentences and terms comprising the one or more sentences)…, para. [0022]; For example, a word contained in a given sentence may be passed to a database to determine whether the word is a person's name, the name of a city, the name of a company, or whether a particular token is a recognized acronym, trade name, or the like.  As should be appreciated, a variety of means may be employed for comparing sentences or tokens of sentences against known, words, or other alphanumeric strings for further identifying those text items…, para. [0024]; para. [0027]);
               determining a relevance of the content based on the content features using one or more models indicating user interests or content-relevance for a first user of the plurality of users (para. [0019]; para. [0023]; para. [0025]-[0027]; The selection/ranking component 216 is illustrative of a determination made by the system 200 as to the importance, weight, or relevance of the various features and properties extracted from the electronic communication items…, para. [0028]; para. [0029]-[0030]), 
               wherein the relevance comprises a temporal urgency that indicates that the content is of an urgent nature to the first user (properties and features that may be extracted from each conversation thread item include identification of communication item sender, identification of communication item recipients, date/time of communication item transmission, date/time of transmission and receipt relative to other communication items…, para. [0025]-[0027]; more recent conversation items in an lengthy conversation thread…, para. [0028]; para. [0029])
              based on the relevance comprising the temporal urgency determined using the one or more models and a highly relevant temporal urgency associated with a temporal urgency threshold for identifying highly relevant portions of content, identifying a highly relevant portion of the content, wherein the highly relevant portion of the content is a sub-portion of the content that is highly relevant to the first user (para. [0027]; more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extract from those items may take on higher relevance in generating the conversation thread summary…, para. [0028]-[0029], raising items of a conversation tread to a high relevance based on recency (i.e., temporal urgency) as implying use highly relevant temporal urgency, items determined to be of higher relevance and subsequently presented to user as associated with/meeting a threshold, conversation items raised to high relevance based on recency among items in a lengthy conversation thread as implying a sub-portion of content )
             providing a real-time notification of the identified highly relevant portion of the content to the first user by highlighting or positioning the highly relevant portion of the content in foreground of a user interface of a display device of the first user (fig. 1A; fig. 1B; For a given conversation thread, for example, an electronic mail thread associated with a given task, a text summary of the thread is generated to highlight the most important text in the thread.  The text summary is presented to a user in a visual user interface to allow the user to quickly understand the significance or relevance of the thread, Abstract; para. [0020]; para. [0028]; para. [0037])
              Caldwell does not explicitly disclose wherein the relevance comprises a temporal urgency that indicates that the content should be displayed differently relative to other content
                However, this feature is taught by Milligan (para. [0025]; The model includes items relevant to users such as a location, a list of interests…An interest can also be information inferred from a user's activities…, para. [0083]; para. [0087]; the determining engine 228 determines whether the determined entity is actionable.  An entity is actionable if a user is likely to take an action on it…When the entity is classified as actionable, the determining engine 228 highlights or otherwise annotates the actionable entity for use…, para. [0097]; para. [0100]; para. [0120], identified important/actionable entities as content that are of an important/urgent nature to the first user, satisfying the temporal urgency requirement)             
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Milligan in the system of Caldwell in arriving at “wherein the relevance comprises a temporal urgency that indicates that the content should be displayed differently relative to other content”, because such combination/incorporation would have resulted in providing a way to gain valuable insights and to gauge sentiment while also identifying trending topics in conversations (Milligan, para. [0121]) 
            Per Claim 2, Caldwell in view of Milligan discloses the system of claim 1, 
                    Milligan discloses wherein the method further comprises: monitoring user activity of the first user (para. [0052]; para. [0055]);
                   identifying one or more user-activity patterns based on the monitored user activity (para. [0052]; para. [0055]); and 
                  generating the one or more models based on the one or more user-activity patterns (para. [0052]; para. [0055]; para. [0083]).
            Per Claim 3, Caldwell in view of Milligan discloses the system of claim 1,
                   Milligan discloses wherein the method further comprises: receiving metadata associated with the CS (para. [0095]);
                   determining one or more contextual features of the CS based on the received metadata and a CS context model, wherein the one or more contextual features indicate a context of the conversation for the first user (para. [0095]); and
                  determining the relevance of the content further based on the one or more contextual features of the CS (para. [0083]; para. [0095]; para. [0120]).
             Per Claim 4, Caldwell in view of Milligan discloses system of claim 1, wherein the method further comprises:
              Caldwell discloses generating a summary of the CS based on the relevance of the content and the corresponding temporal urgency determined using the one or more models (para. [0025]-[0029]; para. [0036]-[0037]).
             Per Claim 5, Caldwell in view of Milligan discloses the system of claim 1, 
                   Milligan discloses wherein the method further comprises: determining one or more content-substance features based on the content and a content-substance model included in the one or more natural language models, wherein the one or more content-substance features indicate one or more topics discussed in the conversation (para. [0120]-[0121]); and
                  determining one or more content-style features based on the content and a content-style model included in the one or more natural language models, wherein the one or more content-style features indicate an emotion of at least one of the plurality of the users (para. [0017]; para. [0093]); and
                 determining the relevance of the content further based on the one or more content-substance features and the one or more content-style features (para. [0017]; para. [0083]; para. [0093]; para. [0120]-[0121]; para. [0147]).
             Per Claim 6, Caldwell in view of Milligan discloses the system of claim 1, 
                  Caldwell discloses generating a summarized version of at least a portion of the content based on the one or more natural language models (para. [0027]; para. [0036]);
                 generating a summary of the CS such that the summary includes the summarized version of the at least the portion of the content (para. [0036]); and 
                providing the summary of the CS to the first user (para. [0036]-[0037])          
            Per Claim 8, Caldwell discloses a method comprising:
                  receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a conversation carried out by a plurality of users participating in the CS (Abstract; fig. 1 A; fig. 3, element 310);
                 determining one or more content features based on the content and one or more natural language models (a text parser operative to parse text contained in the retrieved conversation threads and associated metadata for processing the text into one or more text components (e.g., sentences and terms comprising the one or more sentences)…, para. [0022]; For example, a word contained in a given sentence may be passed to a database to determine whether the word is a person's name, the name of a city, the name of a company, or whether a particular token is a recognized acronym, trade name, or the like.  As should be appreciated, a variety of means may be employed for comparing sentences or tokens of sentences against known, words, or other alphanumeric strings for further identifying those text items…, para. [0024]);
               determining a relevance of the content based on the content features using one or more models indicating user interests or content-relevance for a first user of the plurality of users (para. [0019]; para. [0023]; para. [0025]-[0027]; The selection/ranking component 216 is illustrative of a determination made by the system 200 as to the importance, weight, or relevance of the various features and properties extracted from the electronic communication items…, para. [0028]; para. [0029]-[0030]), 
               wherein the relevance comprises a temporal urgency that indicates that the content is of an urgent nature to the first user (properties and features that may be extracted from each conversation thread item include identification of communication item sender, identification of communication item recipients, date/time of communication item transmission, date/time of transmission and receipt relative to other communication items…, para. [0025]-[0027]; more recent conversation items in an lengthy conversation thread…, para. [0028]; para. [0029])
              based on the relevance comprising the temporal urgency determined using the one or more models and a highly relevant temporal urgency associated with a temporal urgency threshold for identifying highly relevant portions of content, identifying a highly relevant portion of the content, wherein the highly relevant portion of the content is a sub-portion of the content that is highly relevant to the first user (para. [0027]; more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extract from those items may take on higher relevance in generating the conversation thread summary…, para. [0028]-[0029], raising items of a conversation tread to a high relevance based on recency (i.e., temporal urgency) as implying use highly relevant temporal urgency, items determined to be of higher relevance and subsequently presented to user as associated with/meeting a threshold, conversation items raised to high relevance based on recency among items in a lengthy conversation thread as implying a sub-portion of content )
             providing a real-time notification of the identified highly relevant portion of the content to the first user by highlighting or positioning the highly relevant portion of the content in foreground of a user interface of a display device of the first user (fig. 1A; fig. 1B; For a given conversation thread, for example, an electronic mail thread associated with a given task, a text summary of the thread is generated to highlight the most important text in the thread.  The text summary is presented to a user in a visual user interface to allow the user to quickly understand the significance or relevance of the thread, Abstract; para. [0020]; para. [0028]; para. [0037])
               Caldwell does not explicitly disclose wherein the relevance comprises a temporal urgency that indicates that the content should be displayed differently relative to other content
                However, this feature is taught by Milligan (para. [0025]; The model includes items relevant to users such as a location, a list of interests…An interest can also be information inferred from a user's activities…, para. [0083]; para. [0087]; the determining engine 228 determines whether the determined entity is actionable.  An entity is actionable if a user is likely to take an action on it…When the entity is classified as actionable, the determining engine 228 highlights or otherwise annotates the actionable entity for use…, para. [0097]; para. [0100]; para. [0120], identified important/actionable entities as content that are of an important/urgent nature to the first user, satisfying the temporal urgency requirement)             
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Milligan in the system of Caldwell in arriving at “wherein the relevance comprises a temporal urgency that indicates that the content should be displayed differently relative to other content”, because such combination/incorporation would have resulted in providing a way to gain valuable insights and to gauge sentiment while also identifying trending topics in conversations (Milligan, para. [0121]) 
              Per Claim 9, Caldwell in view of Milligan discloses the method of claim 8, 
                   Method claim 9 and system claim 2 are related as Method and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim 2.  
             Per Claim 11, Caldwell in view of Milligan discloses the method of claim 8, further comprising: 
                 Method claim 11 and system claim 4 are related as Method and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 4.                    
              Per Claim 12, Caldwell in view of Milligan discloses the method of claim 8, further comprising: 
                 Method claim 12 and system claim 5 are related as Method and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 5.            
             Per Claim 13, Caldwell in view of Milligan discloses the method of claim 8, 
                    Method claim 13 and system claim 6 are related as Method and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 6.            
              Per Claim 15, Caldwell discloses one or more hardware computer storage media and having instructions stored thereon, wherein the instructions, when executed by one or more hardware processors of a computing device, cause the one or more hardware processors of the computing device to perform actions (para. [0045]-[0047]) including:
                   receiving content that is exchanged within a communication session (CS), wherein the content includes one or more natural language expressions that encode a conversation carried out by a plurality of users participating in the CS (Abstract; fig. 1 A; fig. 3, element 310);
                   determining one or more content features based on the content and one or more natural language models (a text parser operative to parse text contained in the retrieved conversation threads and associated metadata for processing the text into one or more text components (e.g., sentences and terms comprising the one or more sentences)…, para. [0022]; For example, a word contained in a given sentence may be passed to a database to determine whether the word is a person's name, the name of a city, the name of a company, or whether a particular token is a recognized acronym, trade name, or the like.  As should be appreciated, a variety of means may be employed for comparing sentences or tokens of sentences against known, words, or other alphanumeric strings for further identifying those text items…, para. [0024]);
                  determining a relevance of the content based on the content features using one or more models indicating user interests or content-relevance for a first user of the plurality of users (para. [0019]; para. [0023]; para. [0025]-[0027]; The selection/ranking component 216 is illustrative of a determination made by the system 200 as to the importance, weight, or relevance of the various features and properties extracted from the electronic communication items…, para. [0028]; para. [0029]-[0030]), 
               wherein the relevance comprises a temporal urgency that indicates that the content is of an urgent nature to the first user (properties and features that may be extracted from each conversation thread item include identification of communication item sender, identification of communication item recipients, date/time of communication item transmission, date/time of transmission and receipt relative to other communication items…, para. [0025]-[0027]; more recent conversation items in an lengthy conversation thread…, para. [0028]; para. [0029])
              based on the relevance comprising the temporal urgency determined using the one or more models and a highly relevant temporal urgency associated with a temporal urgency threshold for identifying highly relevant portions of content, identifying a highly relevant portion of the content, wherein the highly relevant portion of the content is a sub-portion of the content that is highly relevant to the first user (para. [0027]; more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extract from those items may take on higher relevance in generating the conversation thread summary…, para. [0028]-[0029], raising items of a conversation tread to a high relevance based on recency (i.e., temporal urgency) as implying use highly relevant temporal urgency, items determined to be of higher relevance and subsequently presented to user as associated with/meeting a threshold, conversation items raised to high relevance based on recency among items in a lengthy conversation thread as implying a sub-portion of content )
                providing a real-time notification of the identified highly relevant portion of the content to the first user by highlighting or positioning the highly relevant portion of the content in a foreground of a user interface of a display device of the first user (fig. 1A; fig. 1B; For a given conversation thread, for example, an electronic mail thread associated with a given task, a text summary of the thread is generated to highlight the most important text in the thread.  The text summary is presented to a user in a visual user interface to allow the user to quickly understand the significance or relevance of the thread, Abstract; para. [0020]; para. [0028]; para. [0037])
                 Caldwell does not explicitly disclose wherein the relevance comprises a temporal urgency that indicates that the content should be displayed differently relative to other content
                However, this feature is taught by Milligan (para. [0025]; The model includes items relevant to users such as a location, a list of interests…An interest can also be information inferred from a user's activities…, para. [0083]; para. [0087]; the determining engine 228 determines whether the determined entity is actionable.  An entity is actionable if a user is likely to take an action on it…When the entity is classified as actionable, the determining engine 228 highlights or otherwise annotates the actionable entity for use…, para. [0097]; para. [0100]; para. [0120], identified important/actionable entities as content that are of an important/urgent nature to the first user, satisfying the temporal urgency requirement)             
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Milligan in the system of Caldwell in arriving at “wherein the relevance comprises a temporal urgency that indicates that the content should be displayed differently relative to other content”, because such combination/incorporation would have resulted in providing a way to gain valuable insights and to gauge sentiment while also identifying trending topics in conversations (Milligan, para. [0121]).
               Per Claim 16, Caldwell in view of Milligan discloses the media of claim 15, 
                     Media claim 16 and system claim 2 are related as Media and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 2.          
             Per Claim 17, Caldwell in view of Milligan discloses the media of claim 15, 
                    Media claim 17 and system claim 3 are related as Media and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 3.    
            Per Claim 18, Caldwell in view of Milligan discloses the media of claim 15, 
                    Media claim 18 and system claim 4 are related as Media and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 4.          
              Per Claim 19, Caldwell in view of Milligan discloses the media of claim 15, 
                    Media claim 19 and system claim 5 are related as Media and the System of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 5.

2.     Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Milligan as applied to claims 8 and 15 above, and further in view of Basu et al US PGPUB 2008/0275849 A1 (“Basu”)
           Per Claim 10, Caldwell in view of Milligan discloses the method of claim 8, 
                  Milligan discloses receiving another content (para. [0047]; para. [0095]);
                  Caldwell in view of Milligan does not explicitly disclose determining one or more content features of the another content based on the one or more natural language models, querying a knowledge graph based on the one or more content features of the other content, or generating the content-relevance model based on a result of the query of the knowledge graph
                 However these features are well known as evidenced by the teachings of Basu:
                 determining one or more content features of the another content based on the one or more natural language models (para. [0014]; the method 100 extracts words and sequences of words (n-grams) contained in the collected interactions…, para. [0016]; para. [0030]);
                 querying a knowledge graph based on the one or more content features of the other content (para. [0031]-[0032]); and
                 generating the one or more models based on a result of the query of the knowledge graph (fig. 1; para. [0006]; para. [0035]).
                At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Basu in the method of Caldwell in view of Milligan in arriving at “determining one or more content features of the another content based on the one or more natural language models, querying a knowledge graph based on the one or more content features of the other content, or generating the content-relevance model based on a result of the query of the knowledge graph”, because such combination/incorporation would have resulted in providing a valuable source of relevant topic and concepts that can be used to tailor information to users (Basu, para. [0032]; para. [0035]).
             Per Claim 20, Caldwell in view of Milligan discloses the media of claim 15, 
                     Milligan discloses receiving another content (para. [0047]; para. [0095]);
                    Caldwell in view of Milligan does not explicitly disclose determining one or more content features of the another content based on the one or more natural language models, querying a concept map based on the one or more content features of the other features, or generating the content-relevance model based on a result of the query of the concept map
                    However these features are well known as evidenced by the teachings of Basu:
                     determining one or more content features of the another content based on the one or more natural language models (para. [0014]; the method 100 extracts words and sequences of words (n-grams) contained in the collected interactions…., para. [0016]; para. [0030]);
                    querying a concept map based on the one or more content features of the other features (para. [0031]-[0032]); and
                    generating the one or more models based on a result of the query of the concept map (fig. 1; para. [0006]; para. [0035]).
                At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Basu in the method of Caldwell in view of Milligan in arriving at “determining one or more content features of the another content based on the one or more natural language models, querying a concept map based on the one or more content features of the other features, or generating the content-relevance model based on a result of the query of the concept map”, because such combination/incorporation would have resulted in providing a valuable source of relevant topic and concepts that can be used to tailor information to users (Basu, para. [0032]; para. [0035]).

Allowable Subject Matter
Claims 7 and 14 (pending Applicant addressing the 35 U.S.C. 112 rejection of the claim) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658